Case: 18-11352   Document: 00515409956        Page: 1   Date Filed: 05/08/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                    No. 18-11352
                                                                      May 8, 2020
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk

             Plaintiff - Appellee

v.

CLINTON DEVONE HICKS,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Northern District of Texas


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, COSTA, and HO, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:
      In 2018, Clinton Hicks pled guilty to two counts of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g)(1).             Hicks was
sentenced to 180 months’ imprisonment. Hicks appealed, arguing, among
other things, that § 922(g) required the government to prove that he knew of
his felon status. We summarily affirmed Hicks’s conviction, concluding that
his knowledge of felon status argument was foreclosed by our precedent.
United States v. Hicks, 770 F. App’x 215, 216 (5th Cir. 2019). The Supreme
Court vacated our decision and remanded for us to reconsider in the light of
Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019), which held that in § 922(g)
    Case: 18-11352      Document: 00515409956        Page: 2    Date Filed: 05/08/2020



                                    No. 18-11352
prosecutions the government must prove that the defendant “knew he belonged
to the relevant category of persons barred from possessing a firearm.”
      Upon remand, we directed the parties to file supplemental briefing.
Hicks asks us to vacate his guilty plea and convictions for two reasons: (1) there
was an insufficient factual basis to support his guilty plea, and (2) his guilty
plea was unknowingly and involuntarily entered. Because Hicks failed to raise
these arguments before the district court, our review is for plain error. See
United States v. Gomez, 905 F.3d 347, 352–53 (5th Cir. 2018). Under plain
error review, reversal is warranted only if the following three conditions are
met: (1) there was an error, (2) the error was plain, and (3) the error affected
the defendant’s substantial rights. See id. at 353. Once these conditions are
met, this court may “notice a forfeited error . . . if . . . the error seriously affects
the fairness, integrity, or public reputation of judicial proceedings.” Id.
      We may consider the entire district court record in assessing whether
there was a sufficient factual basis to support Hicks’s guilty plea. See United
States v. Ortiz, 927 F.3d 868, 873 (5th Cir. 2019). Here, Hicks signed a factual
resume that stipulated that in July 2017 he possessed a “.32-caliber revolver
. . . after he had been convicted of a felony.” Hicks further stipulated that in
December 2017 “after having been previously convicted of a crime punishable
by imprisonment for a term exceeding one year, he knowingly and unlawfully
possessed a firearm.” Further, Hicks’s Presentence Investigation Report (PSR)
reflects that he had eleven prior adult criminal convictions.                The PSR
establishes that Hicks received a six-year sentence, and served two years’
imprisonment, on four of these convictions.           He was later imprisoned for
approximately two years on a separate conviction. Additionally, the PSR notes
that Hicks was arrested and charged with being a felon in possession of a
firearm in state court just two months before the incident that led to the first
felon in possession of a firearm charge brought in this case. The evidence is
                                           2
    Case: 18-11352    Document: 00515409956     Page: 3   Date Filed: 05/08/2020



                                 No. 18-11352
thus overwhelming that Hicks knew he was a felon when he possessed the
firearms at issue. But, in any event, Hicks’s knowledge of his felon status is
at least subject to reasonable debate. Consequently, the district court did not
plainly err when it accepted the factual basis for Hicks’s guilty plea. See
Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
      Hicks next contends that by failing to inform him of § 922(g)(1)’s
knowledge of felon status requirement the district court violated both Federal
Rule of Criminal Procedure 11(b)(1)(G) and principles of due process because
he was left unaware of the nature of the charges against him. As Hicks points
out, the Fourth Circuit has held that the failure to ensure that a defendant
understands that knowledge of felon status is an element of an offense under
§ 922(g)(1) is structural, constitutional error that may lead to reversal even
absent a showing of prejudice. See United States v. Gary, 954 F.3d 194, 207–
08 (4th Cir. 2020). But we have not considered Rehaif errors to warrant
automatic reversal. See, e.g., United States v. Huntsberry, --- F.3d ---, 2020 WL
1815120, at *9–10 (5th Cir. Apr. 10, 2020) (affirming § 922(g)(1) conviction
after defendant failed to show that the failure to instruct the jury on the
knowledge of felon status requirement affected his substantial rights). And,
more generally, in applying plain error review, we have required defendants
who claim that they were misadvised of the elements of the offenses to which
they pled guilty to show that “there is a reasonable probability that but for the
error, [they] would not have pleaded guilty.” See United States v. Alvarado-
Casas, 715 F.3d 945, 953 (5th Cir. 2013); see also United States v. Owhib, 341
F. App’x 10, 12 (5th Cir. 2009). We see no reason why we should apply a
different standard to Hicks’s claim that he was misadvised about § 922(g)(1)’s
knowledge of felon status requirement.      We thus agree with the Seventh
Circuit that even though due process concerns are implicated when a
defendant claims that a Rehaif error rendered his guilty plea unknowing and
                                       3
     Case: 18-11352       Document: 00515409956         Page: 4     Date Filed: 05/08/2020



                                       No. 18-11352
involuntary, the defendant satisfies plain error review only if he shows that
there is a reasonable probability that he would not have pled guilty had he
known of Rehaif. See United States v. Williams, 946 F.3d 968, 972–73 (7th Cir.
2020); see also United States v. Burghardt, 939 F.3d 397, 403 (1st Cir. 2019).
       Here, Hicks has not argued, much less shown, that he would have gone
to trial if he had been informed of the knowledge of felon status requirement.
Given that the facts detailed in the PSR provide ample support for the
inference that Hicks knew of his felon status when he possessed the firearms,
we conclude that Hicks has failed to show that the Rehaif error affected his
substantial rights. And, in any event, Hicks has not shown that the error
“seriously affect[ed] the fairness, integrity, or public reputation of judicial
proceedings.” Gomez, 905 F.3d at 353. We see nothing unfair about affirming
Hicks’s conviction when the record contains substantial evidence that he knew
of his felon status. As stated, when Hicks possessed the firearms, not only had
he served more than two years’ imprisonment on two separate occasions, he
had also recently been charged in state court with being a felon in possession
of a firearm. Based on this record, we cannot say that upholding Hicks’s
conviction would adversely affect the public reputation of the judicial
proceedings even if he had demonstrated that the failure to inform him of the
knowledge of felon status requirement was prejudicial. We therefore decline
to vacate Hicks’s guilty plea and conviction due to Rehaif. 1


       1 Hicks states that he continues to preserve for further appellate review his arguments
that (1) § 922(g) requires the government to prove that he knew the firearms were in or
affecting interstate commerce; (2) § 922(g) does not allow prosecutions for the possession of
firearms in the distant past, and that, if the statute allows such convictions, it is
unconstitutional; (3) the indictment should have specified the prior convictions that formed
the basis of his sentencing enhancement under the Armed Career Criminal Act; and (4) his
prior convictions do not qualify as serious drug offenses under the Armed Career Criminal
Act. These arguments remain foreclosed in this circuit. See United States v. Dancy, 861 F.2d
77, 81–82 (5th Cir. 1988); United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001);
United States v. Alcantar, 733 F.3d 143, 145–46 (5th Cir. 2013); Almendarez-Torres v. United
                                              4
     Case: 18-11352       Document: 00515409956         Page: 5     Date Filed: 05/08/2020



                                       No. 18-11352
       Accordingly, the judgment of the district court is, in all respects,
                                                                              AFFIRMED.




States, 118 S. Ct. 1219, 1222 (1998); United States v. Prentice, --- F.3d ---, 2020 WL 1847466,
at *4 (5th Cir. Apr. 13, 2020). We thus reaffirm our grant of summary affirmance on these
issues.
                                              5